THECATI-ORNEY     GENERAL
                              OF TEXAS
    Gerald C. Mann                AUSTXN.I~.   TEXAH

AlT‘.RNyrY     QKNLDKAL                                April   20, 1939
                                                       (See O-638-A (Conference
                                                       Opln. 307.3)      ;'
   Hon. Ralph Logan                  Opinion No. O-638
   County Attorney                   Re:   Authority of Commllasloners Court to
   Tom Green County                  expend county funds for transportation    of
   San ,Angelo, Texas                W.P.A. workers engaged ln drilU,ng, wells
                                     and testing the mineral contents of water
   Dear 812-t                        in the county.                   15 S.W. 2nd 535.

              We are unable to find any statutory  authority,, expressed or
   implied, granting to the Commissioners ’ Court the power to expend
   county funds for the transportation  of W.P,A. workers engaged in test-
   ing the mineral content of water throughout their respective     counties.
   The fact that such work is supervised by the Board of Water Engineers
   would have no weight upon the question of whether or not the Commis-
   s%ohers’ Court had such authority.   There being no statutes on the sub-
   ject,  such project in question would not come within the meaning of
Hon. Ralph Logan, page 2       (O-638)


“county business” over which the Commissioners1 Court can exercise
a general authority, in the absence of special powers specifidally
conferred by the Constitution and laws of this State.--Bland   vs.
Orr, 90 Tex. 492.
            It Is therefore,   the opinion
                                       of this Department that the
Commiseioners~ Eourt Is unauthorized to expend county funds for
transportation of W.P.A. workers engaged In drilling   wells and test-
ing the mineral oontent of water over their respective   counties.
                                             Very truly   yours
                                             ATTORNEY
                                                    GF&XBALOF TEXAS

                                             By /s/ Wm.J. R. King
                                             Wm. J. R. King, Assistant
~APPROVEDt
/s/ Gerald C. Mann
BTTORHEY  GENERALOF T&X&S
See Conf.   Opin. 3073
WnIC:
    AWxwb




                                         .